DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed on August 25, 2022.
Claims 1-5, 7-15, 17-20 have been amended.
Claims 1-20 are pending.

Response to Arguments
The objection regarding the specification has been withdrawn as the specification has been amended.
The objections regarding Claims 1-10, 12-20 have been withdrawn as the claims have been amended.
The rejections regarding 35 U.S.C. 102 and 35 U.S.C. 103 for Claims 1-20 have been withdrawn as the claims have been amended. 
Applicant’s arguments with respect to claim(s) 1-3, 5-13, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 4, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akhtar (U.S. Pub. No. 2016/0285996 A1) hereinafter referred to as “Akhtar”.
Regarding Claim 1:
	Akhtar discloses the following limitations:
A data processing apparatus, comprising: a cache configured to implement a cache eviction policy for data stored in the cache (Par. [0068], Par. [0115], Par. [0116]). Akhtar teaches a hierarchical cache system which evicts based on a least recently used and cost-based eviction policy.  
	a first device configured to request data from the cache over a first request channel and transfer data from the cache over a first data channel (Fig. 2A, Par. [0039], Par. [0045], Fig. 4, Par. [0095], Par. [0102]). Akhtar teaches a hierarchical cache system, where a child cache device, i.e. a first device and cache 135D in this example, requests data from a parent cache, i.e. the claimed cache and 135B in this example. Regarding the usage of a request and data channel, Akhtar teaches each cache in the content delivery network having a receiving unit and transmitting unit. As the channels are additionally not stated to be necessarily distinct, these hardware components suggest a request and data channel since the child cache transmits requests and receives requested data from the parent cache. 
	and a second device, including a memory, configured to transfer data to the cache over a second data channel in response to a request received from the cache over a second request channel (Fig. 2A, Par. [0045], Fig. 4, Par. [0095], Par. [0102]). Akhtar teaches that the parent cache 135B, i.e. the claimed cache, further requests data from its own parent cache, i.e. the second device and cache 135A in this example. As a network element, cache 135A includes a memory unit and transfers the asset to cache 135B in response to its request using its own set of channels. 
	determine an eviction cost for evicting the data from the cache (Abstract, Fig. 4, Par. [0099], Par. [0100]). Akhtar teaches calculating a cost for evicting data from the cache and provides examples of cost being hops/latency for data arrival as possible metrics. 
	and send the eviction cost to the cache over a cost channel, where the data is associated with a memory region in the memory (Abstract, Fig. 4, Par. [0099], Par. [0100]). Akhtar further teaches providing the cost to the requesting cache along with the requested data. This data is associated with a memory region in the memory, as Akhtar teaches the memory unit of the cache for storing data (Par. [0048]), and associating data with an LRU database for each cache in the hierarchy (Par. [0087], Par. [0099]). 
	and where the cache eviction policy for the data is based, at least in part, on the eviction cost (Par. [0100], Par. [0115], Par. [0116]). Akhtar teaches using the calculated cost to calculate a marginal value for determining eviction. 

Regarding Claim 2:
	Akhtar discloses Claim 1.
	Akhtar further discloses the following limitation:
	where the second device is configured to send the eviction cost to the cache in response to a request from the cache (Abstract, Fig. 4, Par. [0099], Par. [0100]). As illustrated in Fig. 4, the cost is calculated and sent by the parent cache, i.e. the second device, to its child cache in response to a request from the child cache. 

Regarding Claim 3:
	Akhtar discloses Claim 1.
	Akhtar further discloses the following limitation:
	where the second device is configured to send the eviction cost to the cache in response to a read request for the data (Abstract, Fig. 4, Par. [0099], Par. [0100]). As illustrated in Fig. 4, the cost is calculated and sent by the parent cache, i.e. the second device, to its child cache in response to a request for data from the child cache. Under the broadest reasonable interpretation, this is considered a read request, since the request is for retrieval of data from electronic storage. 

Regarding Claim 11:
	Akhtar discloses the following limitations:
	A method comprising: requesting, by a first device over a first request channel, data from a cache (Fig. 2A, Par. [0039], Par. [0045], Fig. 4, Par. [0095], Par. [0102]). This limitation was previously shown to be taught by Akhtar in the rejection of Claim 1.
	requesting, by the cache over a second request channel, the data from a second device including a memory (Fig. 2A, Par. [0045], Fig. 4, Par. [0095], Par. [0102]). This limitation was previously shown to be taught by Akhtar in the rejection of Claim 1.
	the data being associated with a memory region in the memory (Abstract, Fig. 4, Par. [0099], Par. [0100]). This limitation was previously shown to be taught by Akhtar in the rejection of Claim 1.
	transferring, by the second device over a second data channel, the data to the cache in response to the request from the cache (Fig. 2A, Par. [0045], Fig. 4, Par. [0095], Par. [0102]). This limitation was previously shown to be taught by Akhtar in the rejection of Claim 1.
	sending, by the cache over a first data channel, the data to the first device (Fig. 2A, Par. [0039], Par. [0045], Fig. 4, Par. [0095], Par. [0102]). This limitation was previously shown to be taught by Akhtar in the rejection of Claim 1.
	determining, by the second device, an eviction cost for evicting the data from the cache (Abstract, Fig. 4, Par. [0099], Par. [0100]). This limitation was previously shown to be taught by Akhtar in the rejection of Claim 1.
	determining, by the cache, whether to evict the data from the cache based, at least in part, on the eviction cost (Par. [0009], Par. [0105], Par. [0106], Par. [0114], Par. [0115]). Akhtar teaches using the eviction cost values to evict data in order to make room for other incoming data. 
	and when the data is determined to be evicted, evicting, by the cache, the data from the cache (Par. [0009], Par. [0105], Par. [0106], Par. [0114], Par. [0115]). Akhtar teaches data eviction as part of the cache eviction policy. 

Regarding Claim 12:
	Akhtar discloses Claim 11.
	Akhtar further discloses the following limitation:
	where said determining the eviction cost is performed in response to the second device receiving a request for the eviction cost from the cache over the second request channel (Abstract, Par. [0017], Fig. 4, Par. [0099], Par. [0100]). Akhtar teaches calculating the eviction cost as part of sending a response to the request for the asset. Since the response of Akhtar comprises both the requested asset and its eviction cost as shown in Figure 4, this request is considered to also be a request for the eviction cost under the broadest reasonable interpretation. 

Regarding Claim 13:
	Akhtar discloses Claim 11.
	Akhtar further discloses the following limitation:
	where said determining the eviction cost is performed in response to the second device receiving the request for the data from the cache (Abstract, Par. [0017], Fig. 4, Par. [0099], Par. [0100]).  Akhtar teaches calculating the eviction cost as part of sending a response to the request for the asset as shown in Figure 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar and further in view of Atkisson et al. (U.S. Pub. No. 2012/0198175 A1) hereinafter referred to as “Atkisson”.
Regarding Claim 5:
	Akhtar discloses Claim 1.
	Atkisson discloses the limitations not taught by Akhtar:
	where the second device is further configured to: count accesses to the memory region (Par. [0012], Par. [0251], Par. [0253]). Atkisson teaches maintaining access counts to data in memory to track frequencies. 
	and determine the eviction cost based on a number of accesses to the memory region (Par. [0012], Par. [0251], Par. [0253]). Atkisson further teaches assigning eviction cost based on frequency of accessed data. 
	where the eviction cost is higher when the memory region has been subjected to more accesses (Par. [0246], Par. [0247]). Atkisson teaches that data that is “hotter” or more frequently accessed should have a higher cost to prevent cache misses, and this least frequently used cache eviction cost policy can be combined with other metrics.  

	Akhtar and Atkisson are considered to be analogous art because they relate to cache eviction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cache eviction system of Akhtar with the access count of Atkisson in order to gain the benefit of reducing cache misses. 

Regarding Claim 6:
	Akhtar/Atkisson discloses Claim 5.
	Atkisson further discloses the following limitation:
	where the memory region is a region of flash memory (Par. [0048]). Akhtar teaches its caches using flash memory for storage. 

	The reasons for motivation/combination of references remain the same as in Claim 5.

Regarding Claim 15:
	Akhtar discloses Claim 11.
	Atkisson discloses the limitations not taught by Akhtar:
counting accesses to the memory region (Par. [0012], Par. [0251], Par. [0253]). This limitation was previously shown to be taught by Atkisson in the rejection of Claim 5.
and determining, based at least in part on a number of accesses to the memory region, the eviction cost (Par. [0012], Par. [0251], Par. [0253]). This limitation was previously shown to be taught by Atkisson in the rejection of Claim 5.
	where the eviction cost is higher when the memory region has been subjected to more accesses (Par. [0246], Par. [0247]). This limitation was previously shown to be taught by Atkisson in the rejection of Claim 5.

	Akhtar and Atkisson are considered to be analogous art because they relate to cache eviction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cache eviction system of Akhtar with the access count of Atkisson in order to gain the benefit of reducing cache misses. 

Regarding Claim 16:
	Akhtar/Atkisson discloses Claim 15.
	Atkisson further discloses the following limitation:
	where the memory region is a region of flash memory (Par. [0048]). This limitation was previously shown to be taught by Atkisson in the rejection of Claim 6.

	The reasons for motivation/combination of references remain the same as in Claim 15.

	Claims 7, 8, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar and further in view of Chen et al. (NPL – “MALRU: Miss-penalty Aware LRU-based Cache
Replacement for Hybrid Memory Systems”) hereinafter referred to as “Chen”.
Regarding Claim 7:
	Akhtar discloses Claim 1.
	Chen discloses the limitations not taught by Akhtar:
	where: the memory is a memory system that includes a plurality of memories having different properties (Abstract; Page 1086, Col. 1, Par. 2-3). Chen teaches a cache eviction policy for a memory system being a hybrid memory of an NVM memory and DRAM memory, which have different properties through access times. 
	and the second device is further configured to determine the eviction cost based, at least in part, on a property of the memory in which the evicted data is to be stored (Page 1086, Col. 2, Par. 4; Page 1087, Col. 1, Par. 1; Page 1087, Col. 2, Par. 3-7; Page 1088, Col. 1, Par. 2). Chen teaches evicting a data block based upon latency flags corresponding to the NVM or DRAM memory having differing access times, i.e. a property of the memory. In conjunction with Akhtar which teaches determination of an eviction cost based upon latency, this teaches the claimed limitation. Chen further teaches that such hybrid memory systems are more practical for large scale main memory and that evicting data in this manner addresses latency issues. 

	Akhtar and Chen are considered to be analogous art because they relate to cache eviction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cache eviction system of Akhtar with the hybrid memory cache eviction of Chen in order to gain the benefit of practicality form using hybrid memory while addressing latency issues. 

Regarding Claim 8:
	Akhtar/Chen discloses Claim 7.
	Chen further discloses the following limitation:
	where the eviction cost is based, at least in part, on an access time of the memory in which the evicted data is to be stored and where the eviction cost is higher for a memory with a longer access time (Page 1086, Col. 2, Par. 4; Page 1087, Col. 1, Par. 1; Page 1087, Col. 2, Par. 3-7; Page 1088, Col. 1, Par. 2). Chen assigns latency flags in order to evict more from DRAM than from NVM memory where the access time is higher according to principle 1. In combination with the eviction cost policy of Akhtar where a higher eviction cost implies lower preference for eviction, this teaches the claimed limitation. 

	The reasons for motivation/combination of references remain the same as in Claim 7. 	

Regarding Claim 17:
	Akhtar discloses Claim 11.
	Chen discloses the limitations not taught by Akhtar:
	where: the memory comprises a plurality of memories having different properties (Abstract; Page 1086, Col. 1, Par. 2-3). This limitation was previously shown to be taught by Chen in the rejection of Claim 7.
	and said determining the eviction cost is based, at least in part, on a property of the memory in which the evicted data is to be stored (Page 1086, Col. 2, Par. 4; Page 1087, Col. 1, Par. 1; Page 1087, Col. 2, Par. 3-7; Page 1088, Col. 1, Par. 2). This limitation was previously shown to be taught by Chen in the rejection of Claim 7.

	Akhtar and Chen are considered to be analogous art because they relate to cache eviction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cache eviction system of Akhtar with the hybrid memory cache eviction of Chen in order to gain the benefit of practicality form using hybrid memory while addressing latency issues. 

Regarding Claim 18:
	Akhtar/Chen discloses Claim 17.
	Chen further discloses the following limitation:
	where the eviction cost is based, at least in part, on an access time of the memory in which the second data is to be stored and where the eviction cost is higher for a memory with a longer access time (Page 1086, Col. 2, Par. 4; Page 1087, Col. 1, Par. 1; Page 1087, Col. 2, Par. 3-7; Page 1088, Col. 1, Par. 2). This limitation was previously shown to be taught by Chen in the rejection of Claim 8.

	The reasons for motivation/combination of references remain the same as in Claim 8. 

	Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar/Chen and further in view of Seningen et al. (U.S. Pub. No. 2022/0100655 A1) hereinafter referred to as “Seningen”.
Regarding Claim 9:
	Akhtar/Chen discloses Claim 7.
	Seningen discloses the following limitation not taught by Akhtar/Chen:
	where the eviction cost is based, at least in part, on an energy usage of the memory in which the evicted data is to be stored and where the eviction cost is higher for a memory with greater energy usage (Par. [0077], the method may also include selecting a given cache line with a lowest write-back energy consumption for eviction). Seningen teaches a cache eviction policy which depends on energy consumption. This policy evicts data with lower energy consumption, i.e. the cost is higher for data for greater energy usage. Seningen further teaches that performing such eviction allows for power savings (Par. [0027], Techniques in the present disclosure are based on the recognition that cache memory circuit write back operations present an opportunity for power savings).

	Akhtar/Chen and Seningen are considered to be analogous art because they relate to cache eviction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cache eviction system of Akhtar/Chen with the energy-based cache eviction of Seningen in order to reduce energy consumption.

Regarding Claim 19:
	Akhtar/Chen discloses Claim 17.
	Seningen discloses the following limitation not taught by Akhtar/Chen:
	where the eviction cost is based, at least in part, on an energy usage of the memory in which the data is to be stored and where the eviction cost is higher for a memory with a greater energy usage (Par. [0077]). This limitation was previously shown to be taught by Seningen in the rejection of Claim 9. 

	Akhtar/Chen and Seningen are considered to be analogous art because they relate to cache eviction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cache eviction system of Akhtar/Chen with the energy-based cache eviction of Seningen in order to reduce energy consumption.

	Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar/Chen and further in view of Benhanokh et al. (U.S. Patent No. 10,318,180 B1) hereinafter referred to as “Benhanokh”.
Regarding Claim 10:
	Akhtar/Chen discloses Claim 7.
	Benhanokh discloses the following limitation not taught by Akhtar/Chen:
	where the eviction cost is based, at least in part, on a durability of the memory in which the evicted data is to be stored and where the eviction cost is higher for a less durable memory (Col. 2, lines 32-37; Col. 7, lines 41-44). Benhanokh teaches a cache eviction policy which calculates wear cost, i.e. using memory durability, in order to determine eviction of data. Benhanokh further teaches that such an eviction policy helps to prevent exceeding memory durability limits (Col. 6, lines 21-22).

	Akhtar/Chen and Benhanokh are considered to be analogous art because they relate to cache eviction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cache eviction system of Akhtar/Chen with the durability-based cache eviction of Benhanokh in order to gain the benefit of preventing exceeding memory durability.

Regarding Claim 20:
	Akhtar/Chen discloses Claim 17.
	Benhanokh discloses the following limitation not taught by Akhtar/Chen:
	where the eviction cost is based, at least in part, on a durability of the memory in which the evicted data is to be stored and where the eviction cost is higher for less durable memory (Col. 2, lines 32-37; Col. 7, lines 41-44). This limitation was previously shown to be taught by Benhanokh in the rejection of Claim 10. 

	Akhtar/Chen and Benhanokh are considered to be analogous art because they relate to cache eviction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cache eviction system of Akhtar/Chen with the durability-based cache eviction of Benhanokh in order to gain the benefit of preventing exceeding memory durability.
	
	Allowable Subject Matter
Claims 4, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Akhtar is directed towards a system for hierarchical cache eviction using a cost-based cache eviction policy (Abstract, Fig. 4, Par. [0099], Par. [0100]). Akhtar further teaches the structure of a cache fulfilling requests for an asset and eviction cost by fetching data from its parent cache and calculating the eviction cost (Fig. 4, Par. [0017], Par. [0099], Par. [0100]). Akhtar further teaches using the least recently used cache eviction algorithm as the basis for their cost-based cache eviction (Par. [0061], Par. [0062]). 
	Huang et al. (NPL — “A Wear-Leveling-Aware Counter Mode for Data Encryption in Non-Volatile
Memories”), hereinafter referred to as “Huang”, is directed towards counter-mode encryption for memories (Abstract). Huang further teaches maintaining resetting counters for number of writes (Page 910, Col. 2, Par. 2-3), and generating a one-time pad for encryption (Page 910, Col. 2, Par. 5; Page 911, Col. 1, Par. 1). Huang teaches that using such counters improves durability through wear leveling (Page 911, Col. 1, Par. 3). 
	The prior art of record does not explicitly disclose, in light of other features recited in independent claims, “and determine the eviction cost based, at least in part, on a current value of the counter, where a higher eviction cost indicates that the counter is closer to the designated value”. While the prior art of record discloses a cost-based cache eviction policy and memory encryption, the recitation of using counters for memory encryption as the basis for cache eviction in conjunction with the cache structure of Akhtar is not anticipated nor obvious over the prior art of record.
	
Related Art
	The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure: 
Gokita (U.S. Pub. No. 2017/0115892 A1) - Includes cache eviction policies related to access times of memories
Chang et al. (U.S. Pub. No. 2018/0293175 A1) – Includes methods related to cache eviction for hybrid memory
Salkhordeh et al. (NPL – “An Efficient Hybrid I/O Caching Architecture Using Heterogeneous SSDs”) – Includes methods related to using hybrid memory for cache architecture
Kamiyama et al. (NPL – “Cache Replacement Based on Distance to Origin Servers”) – Includes methods related to cost-based cache eviction using origin server distance

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN V VO whose telephone number is (571)272-2505. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.V.V./Examiner, Art Unit 2431                                                                                                                                                                                                        /LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431